1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT

9                             SOUTHERN DISTRICT OF CALIFORNIA

10   AREA 55, LLC, a California limited              CASE NO. 3:19-cv-90-LAB (BLM)
     liability company,
11                                                   ORDER MODIFYING ORDER GRANTING
                                       Plaintiff,
                                                     JOINT MOTION TO DISMISS [Dkt. 46]
12
                        vs.
13
     SURE FIT HOME DÉCOR, LLC, an
14   Illinois limited liability company, fka
     FOCUS PRODUCTS GROUP
15   INTERNATIONAL, LLC, et al.,
16
                                  Defendants.
17
           The Court’s October 3, 2019 Order Granting Joint Motion to Dismiss, (Dkt. 46), is
18
     modified as follows:
19
           The parties’ joint motion to dismiss is GRANTED.            Dkt. 45.   This action is
20
     DISMISSED WITHOUT PREJUDICE, with each party to bear its own costs and fees.
21
     FRCP 41(a). Magistrate Judge Barbara Lynn Major shall retain jurisdiction to resolve all
22
     disputes between and among the parties arising out of the parties’ settlement agreement,
23
     including but not limited to interpretation and enforcement of the terms of the settlement
24
     agreement.
25
           IT IS SO ORDERED.
26
     Dated: October 7, 2019
27
                                                     HONORABLE LARRY ALAN BURNS
28                                                   Chief United States District Judge



                                                    -1-
